UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1139


LORETTE M. LEMOND,

                Plaintiff - Appellant,

          v.

JO ANNE B. BARNHART, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-cv-00567-sgw-mfu)


Submitted:   October 29, 2010             Decided:   December 15, 2010


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorette M. Lemond, Appellant Pro Se. Stephen Giacchino, OFFICE
OF THE GENERAL COUNSEL, Philadelphia, Pennsylvania; Timothy J.
Heaphy, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia;
Jillian Elizabeth Kipp, Assistant Regional Counsel, Eric P.
Kressman,    SOCIAL   SECURITY   ADMINISTRATION,   Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lorette M. Lemond appeals the district court’s order

accepting the recommendation of the magistrate judge, granting

the Commissioner’s motion for summary judgment, and affirming

the   decision   of   the   Commissioner   to   deny   Lemond   disability

insurance benefits.         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Lemond v. Barnhart, No. 7:06-cv-00567-

sgw-mfu (W.D. Va. Dec. 3, 2009).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                    2